      Case:19-01282-MER Doc#:57 Filed:02/20/20           Entered:02/21/20 13:22:10 Page1 of 1
               UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF COLORADO

                                          Minutes of Proceeding

 February 20, 2020                                             Honorable Michael E. Romero, Presiding
                                                                                        Courtroom C
 In re:
                                                                               Case No. 19-18459 MER
 FRICTIONLESS WORLD, LLC
                                                                                            Chapter 11
      Debtor

 FRICTIONLESS WORLD, LLC,
                                                               Adversary Proceeding No. 19-1282 MER
       Plaintiff.

 v.

 FRICTIONLESS, LLC, et al.,

       Defendants.


 Appearances:

 Debtor         Frictionless World, LLC              Counsel      David Wadsworth and Thomas
                                                                  Howard
 Trustee        U.S. Trustee                         Counsel      Alan Motes
 Creditors      Frictionless, LLC; Changzhou Zhong   Counsel      Peter Cal, Eric Johnson, and Brian
                Lian Investment Co., Ltd.; Li                     Koosed
                Zhixiang; and Changzhou Inter
                Universal Machine & Equipment Co.,
                Ltd.
 Creditors      Unsecured Creditors Committee        Counsel      Risa Lynn Wolf-Smith and Stephen
                                                                  Packman

Proceedings: Hearing on Sale Motion; Motion for Reconsideration and/or Amendment of Order Granting
and Response to Arbitration Creditors’ Motion to Hold in Abeyance the Official Committee of Unsecured
Creditors’ Objection to Proofs of Claim; Motion to Intervene as Plaintiff



Orders:

The Sale Motion is deemed withdrawn without prejudice. A continued hearing on the Motion for
Reconsideration and/or Amendment of Order Granting and Response to Arbitration Creditors’ Motion to
Hold in Abeyance the Official Committee of Unsecured Creditors’ Objection to Proofs of Claim and
Motion to Intervene as Plaintiff will be set by separate order.


                                                        BY THE COURT:
                                                        KENNETH S. GARDNER, CLERK


                                                        By: ___________________
                                                             Deputy Clerk
